Bell, J.
This was a suit for reformation and injunction. At an interlocutory hearing the following order was passed: “After considering the petition and answer, and the evidence, it is ordered and adjudged by the court that the restraining order granted in this case is vacated.” To this order the plaintiff excepted. “There is no provision of law for reviewing by writ of error an interlocutory order merely revoking or setting aside a temporary restraining order.” Williams v. Roberts, 169 Ga. 226 (150 S. E. 85). See also Thurmond v. Hale, 178 Ga. 745 (174 S. E. 241); Taylor v. Cleghorn, 178 Ga. 765 (174 S. E. 239). The order on which error is assigned is not subject to review by writ of error.

Writ of error dismissed,.


All ihe Justices concur.